DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 19, 2021, claims 1 and 12 were amended, and claims 8, 9 and 18 were cancelled. Claims 1-7, 10-17, 19 and 20 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kang (US 2013/0300986).
Re claim 1: As shown in Figs. 5-7 and 10, Kang discloses a display panel 100, comprising:
a first substrate 110 (TFT substrate) and a second substrate 120 (color filter substrate) which are oppositely disposed, the first substrate 110 comprising: 
a plurality of sub-pixel regions S1(R), S2(G), S3(B) arranged in an array; and

wherein each filtering polarization structure is configured to transmit light having a first polarization direction and corresponding to a color of a sub-pixel region corresponding to the filtering polarization structure, and reflect light of other colors (Fig. 10, and paragraphs 73, 87 and 88);
wherein the first substrate 110 is an array substrate, and the second substrate 120 is a color film substrate; the color film substrate 120 comprises a plurality of color filters R, G, B arranged at intervals and arranged in an array; a black matrix layer is provided between adjacent color filters R, G, B; the plurality of color filters R, G, B correspond to the plurality of filtering polarization structures S1, S2, S3 one-to-one (Fig. 6 and paragraphs 75-77).
Kang discloses that the filtering polarization structures 180 (184) have three areas S1, S2, S3 corresponding to three sub-pixel areas R, G. B (paragraphs 75-77). As shown in Figs. 6 and 7, the wire grid patterns 184 of the filtering polarization structure are formed within the sub-pixels R, G, B. Accordingly, it is clear that an orthographic projection of each filtering polarization structure on the color film substrate 120 is located within an orthographic projection of a corresponding color filter on the color film substrate 120.
Re claim 3: The display panel according to claim 1, wherein, as shown in Fig. 6 (3x3 pixel), distances between adjacent rows of filtering polarization structures 180 are equal, and distances between adjacent columns of filtering polarization structures 180 are equal.
Re claim 6: The display panel according to claim 1, wherein, as shown in Fig. 5, the first substrate 110 comprises a base substrate and a thin film transistor array;
wherein the plurality of filtering polarization structures 180b are disposed on a side of the base substrate 110 away from the thin film transistor array;

alternatively, the plurality of filtering polarization structures are disposed on a side of the thin film transistor array away from the base substrate.
Re claim 7: The display panel according to claim 1, further comprising a polarizer 180a disposed on a side of the second substrate 120 away from the first substrate 110 as shown in Fig. 5.
As shown in Fig. 9, the wire grid patterns 184 of the polarizer 180a and the wire grid patterns 184 of the filtering polarization structures 180b are perpendicular to each other. Accordingly, it is clear that the polarizer 180a is configured to transmit light having a second polarization direction (perpendicular to the wire grid pattern 184 in Fig. 9(a)); the first polarization direction is perpendicular or parallel to the second polarization direction.
Re claim 10: As shown in Fig. 5, Kang discloses a display device, comprising: a backlight module 200 and the display panel 100 according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Cui, US 2018/0188598) in view of Chung et al. (Chung’ 580, US 2012/0206580). 
Re claim 1: As shown in Figs. 1-3, Cui discloses a display panel, comprising:
a first substrate 3 and a second substrate 8 which are oppositely disposed (paragraph 23), the first substrate 3 comprising: 

a plurality of filtering polarization structures 12a (120, 121) arranged in an array on the first substrate 3; the plurality of filtering polarization structures 12a corresponding to the plurality of sub-pixel regions one-to-one (paragraph 24),
wherein the first substrate 3 is an array substrate, and the second substrate 8 is a color film substrate; the color film substrate 8 comprises a plurality of color filters R, G, B, W arranged at intervals and arranged in an array; a black matrix layer 51 is provided between adjacent color filters R, G, B, W; the plurality of color filters R, G, B, W correspond to the plurality of filtering polarization structures 12a (120, 121) one-to-one (Fig. 3, and paragraphs 24 and 25).
As shown in Fig. 3, the wire grids 100 of each filtering polarization structure 120, 121 are located within each corresponding color filter R, G, B, W. Accordingly, it is clear that an orthographic projection of each filtering polarization structure on the color film substrate 8 is located within an orthographic projection of a corresponding color filter on the color film substrate 8.
Cui discloses that the filtering polarization structure is configured to transmit light having a first polarization direction (as first polarized component of incident light) and reflect light having a second polarization direction which is different than the first polarization direction (paragraph 20). However, Cui does not disclose each filtering polarization structure is configured to transmit light having a first polarization direction and corresponding to a color of a sub-pixel region corresponding to the filtering polarization structure, and reflect light of other colors.
As shown in Figs. 2 and 3, Chung’ 580 discloses a display panel comprising a plurality of filtering polarization structures 310 (R, G, B) arranged in an array on the first substrate 400; the plurality of filtering polarization structures 310 corresponding to the plurality of sub-pixel regions 410 (R, G, B) one-to-one (Fig. 4B, and paragraph 65),

Thus, as taught by Chung’ 580, it would have been obvious to one having skill in the art at the time the invention was made to employ a plurality of filtering polarization structures, wherein each filtering polarization structure is configured to transmit light having a first polarization direction and corresponding to a color of a sub-pixel region corresponding to the filtering polarization structure, and reflect light of other colors in order to emit a first polarized component of incident light with different colors, hence improving optical efficiency (paragraphs 8 and 10).
Re claim 2: The display panel according to claim 1, wherein, as shown in Figs. 3, 5 and 7 of Chung’ 580, each filtering polarization structure 310 comprises: a plurality of filtering polarization units 300 arranged at intervals;
wherein each filtering polarization unit 310 comprises: a first metal layer 311, a second metal layer 315, and a dielectric layer 311;
wherein the first metal layer 311 is disposed on a side of a base substrate 100, the dielectric layer 313 is disposed on a side of the first metal layer 311 away from the base substrate 100, and the second metal layer 315 is disposed on a side of the dielectric layer 313 away from the base substrate 100 (paragraph 68);
and wherein orthographic projections of the first metal layer 311, the dielectric layer 313, and the second metal layer 315 on the base substrate 100 overlap.
Re claim 3: The display panel according to claim 1, wherein distances between adjacent rows of filtering polarization structures 310 are equal, and distances between adjacent columns of filtering polarization structures 310 are equal as shown in Figs. 3, 4B and 5 of Chung’ 580.
Re claim 4: The display panel according to claim 2, wherein in the same filtering polarization structure 310 (310R, 310G, 310B), widths W of the plurality of filtering polarization units 300 are equal, and distances P between adjacent filtering polarization units 300 are equal as shown in Figs. 4B and 5 of Chung’ 580.
Re claim 5: The display panel according to claim 2, wherein a material of the first metal layer 311 and the second metal layer 315 comprises aluminum or silver;
and wherein a material of the dielectric layer 313 comprises silicon oxide or zinc selenide (paragraph 68).
Re claim 6: The display panel according to claim 1, wherein, as shown in Fig. 2 of Chung’ 580, the first substrate comprises a base substrate 100 and a thin film transistor array 400;
wherein the plurality of filtering polarization structures are disposed on a side of the base substrate away from the thin film transistor array;
alternatively, the plurality of filtering polarization structures 310 (300) are disposed between the base substrate 100 and the thin film transistor array 400 (Fig. 2 and paragraph 51);
alternatively, the plurality of filtering polarization structures are disposed on a side of the thin film transistor array away from the base substrate.
Re claim 7: The display panel according to claim 1:
As shown in Fig. 3, Cui discloses a polarizer 6 disposed on a side of the second substrate 8 away from the first substrate 3.
Further, as shown in Fig. 2 of Chung' 580, a polarizer 600 disposed on a side of the second substrate 200 (opposite to the liquid crystal layer 500);
wherein the polarizer is configured to transmit light having a second polarization direction (second polarized component); the first polarization direction is perpendicular or parallel to the second polarization direction (Fig. 6 and paragraph 72).

Re claim 10: Chung’ 580 discloses a display device comprising: a backlight module and the display panel according to claim 1 (paragraph 22, see also Fig. 21).
Re claim 19: The display device according to claim 10, wherein, as shown in Figs. 3, 5 and 7 of Chung’ 580, each filtering polarization structure 310 comprises:
a plurality of filtering polarization units 300 arranged at intervals;
wherein each filtering polarization unit 300 comprises: a first metal layer 311, a second metal layer 315, and a dielectric layer 311;
wherein the first metal layer 311 is disposed on a side of a base substrate 100, the dielectric layer 313 is disposed on a side of the first metal layer 311 away from the base substrate 100, and the second metal layer 315 is disposed on a side of the dielectric layer 313 away from the base substrate 100 (paragraph 68);
and wherein orthographic projections of the first metal layer 311, the dielectric layer 313, and the second metal layer 315 on the base substrate 100 overlap.
Re claim 20: The display device according to claim 10, wherein distances between adjacent rows of filtering polarization structures 310 are equal, and distances between adjacent columns of filtering polarization structures are equal as shown in Figs. 3, 4B and 5 of Chung.
Re claims 12-17: claims 12-18 are product-by process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its manufacturing method. If the product in the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Cui, US 2018/0188598) in view of Chung et al. (Chung' 580, US 2012/0206580) as applied to claims 1 and 10 above, and further in view of Chung et al. (Chung' 662, US 2013/0033662).
Re claim 11: The display device according to claim 10, wherein, as shown in Fig. 21 of Chung' 580, the backlight module 2000 comprises a backlight source 2300a, 2300b, a light guide plate 2200, and one or more optical sheets 2100 (paragraph 132);
and wherein the backlight source 2300a, 2300b is on a light entrance side of the light guide plate 2200; the optical sheet 2100 is on a light exit side of the light guide plate 2200.
Chung' 580 does not disclose the optical sheet comprising a diffusion sheet and a prism sheet, wherein the diffusion sheet is on a light exit side of the light guide plate, and the prism sheet is on a light exit side of the diffusion sheet and provides light to the display panel.
As shown in Fig. 7 of Chung' 662, the optical sheet 240 comprising a diffusion sheet 241 is on a light exit side of the light guide plate 220, and the prism sheet 243 is on a light exit side of the diffusion sheet 241 and provides light to the display panel 400 (paragraph 79).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an optical sheet comprising a diffusion sheet and a prism sheet, wherein the diffusion sheet is on a light exit side of the light guide plate, and the prism sheet is on a light exit side of the diffusion sheet and provides light to the display panel in order to scatter light transmitted by the light guide plate and focus the diffused light in a vertical direction of the display panel (paragraph 79).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 22, 2021